Order entered January 7, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01401-CR

                              FRED ERNEST PERATTA, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 2
                                     Grayson County, Texas
                               Trial Court Cause No. 2012-2-0636

                                           ORDER
        The Court GRANTS appellant January 6, 2014 second motion for extension of time to

file appellant’s brief.

        We ORDER appellant to file the brief within FIFTEEN (15) DAYS from the date of

this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE